UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 00-60563
                        Summary Calendar


               AVONDALE INDUSTRIES, INCORPORATED,

                                                      Petitioner,


                             VERSUS


      JERRY JOSEPH GAUTHREAUX; DIRECTOR, OFFICE OF WORKER’S
          COMPENSATION PROGRAMS, US DEPARTMENT OF LABOR,

                                                      Respondents.



                          No. 00-60703
                        Summary Calendar


                   AVONDALE INDUSTRIES, INC.,

                                                      Petitioner,

                             VERSUS


DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS, US DEPARTMENT
                OF LABOR; JERRY JOSEPH GAUTHREAUX,

                                                      Respondents.




                PETITION FOR REVIEW OF AN ORDER
                  OF THE BENEFITS REVIEW BOARD
             (97-1105/97-1105A, 99-1021 & 99-1021A)
                          April 4,2001
                                     No. 00-60563
                                   c/w No. 00-60703
                                         --2--

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
          Petitioner       Avondale    Industries,        Inc.,       has    filed     these
consolidated appeals, one based on the merits of an award of
benefits       and    another    based     on    an    award    of     attorney’s    fees.
Respondent Jerry Gauthreaux suffered a back injury on September 3,
1991, while employed by Avondale as a crane operator.                             Although
examined by several different doctors at the request of Avondale,
Gauthreaux’s         treating     physician      placed       him    on   disability     and
ultimately          recommended       surgery.          After       two     hearings,     an
Administrative         Law    Judge     (“ALJ”)       found     that      Gauthreaux     was
temporarily totally disabled after April 2, 1993, and awarded
benefits.          The ALJ rejected the argument that a security officer
position offered by Avondale was suitable alternate employment.
The Benefits Review Board (“BRB”) affirmed, and later, awarded
Gauthreaux attorney’s fees.
          Review of BRB decisions is “limited to considering errors of
law and ensuring that the Board adhered to its statutory standard
of       review,    that   is,   whether    the       ALJ's    findings      of   fact   are
supported by substantial evidence and are consistent with the law.”
Port Cooper/T. Smith Stevedoring Co., Inc. v. Hunter, 227 F.3d 285,
287 (5th Cir. 2000).             “As stated, our standard of review is a
deferential one.” Conoco, Inc. v. Director, OWCP, 194 F.3d 684 (5th
Cir. 2000).
          The ALJ’s decision is supported by substantial evidence and is



     *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 00-60563
                              c/w No. 00-60703
                                    --3--

consistent with the law.             “The ALJ is the factfinder and ‘is
entitled to consider all credibility inferences.’”                    Mendoza v.
Marine Personnel Co., Inc., 46 F.3d 498, 500 (5th Cir. 1995)
(quoting Avondale Shipyards, Inc. v. Kennel, 914 F.2d 88, 91 (5th
Cir. 1988)).       “[W]e find no error in the ALJ’s primary reliance on
the testimony of [Gauthreaux’s] treating physician.                     (‘In our
review we typically defer to the ALJ’s credibility choices between
conflicting witnesses and evidence.’)” Conoco, 194 F.3d at 690-91
(quoting Ingalls Shipbuilding, Inc. v. Director, OWCP, 991 F.2d
163, 165 (5th Cir. 1993)).          We reject Avondale’s argument that the
ALJ    applied     an   incorrect    burden      of    proof   with   regards    to
Gauthreaux’s disability and suitable alternative employment.

       “An award of attorney’s fees by the BRB is reversed only if it

is    arbitrary,    capricious,     an   abuse    of    discretion,   or   not   in

accordance with law.”        H.B. Zachry Co. v. Quinones, 206 F.3d 474,

481 (5th Cir. 2000).       We do not find that the BRB has abused its

discretion in the award of attorney’s fees.

AFFIRMED.